AFFIRM; and Opinion Filed June 6, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00938-CR
                                      No. 05-15-00939-CR

                       DEMARCUS JERMANE SAMPSON, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                      Trial Court Cause Nos. F09-12092-L, F09-12093-L

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
        Demarcus Jermane Sampson appeals his convictions, following the adjudication of his

guilt, for engaging in organized criminal activity. The trial court assessed punishment at twenty-

five years’ imprisonment in each case. On appeal, Sampson’s attorney filed a brief in which he

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to Sampson. We advised Sampson of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments adjudicating guilt.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150938F.U05




                                               –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

DEMARCUS JERMANE SAMPSON,                             On Appeal from the Criminal District Court
Appellant                                             No. 5, Dallas County, Texas
                                                      Trial Court Cause No. F09-12092-L.
No. 05-15-00938-CR          V.                        Opinion delivered by Justice Fillmore.
                                                      Justices Francis and Schenck participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is AFFIRMED.


Judgment entered this 6th day of June, 2016.




                                                –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

DEMARCUS JERMANE SAMPSON,                             On Appeal from the Criminal District Court
Appellant                                             No. 5, Dallas County, Texas
                                                      Trial Court Cause No. F09-12093-L.
No. 05-15-00939-CR          V.                        Opinion delivered by Justice Fillmore.
                                                      Justices Francis and Schenck participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is AFFIRMED.


Judgment entered this 6th day of June, 2016.




                                                –4–